Case 18-17424-amc        Doc 22     Filed 09/30/19 Entered 09/30/19 10:04:37             Desc Main
                                    Document     Page 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                  (READING)

                                                   CHAPTER 13
IN RE:
Wayne Ulozas aka Wayne Thomas                      CASE NO.: 18-17424-amc
Ulozas aka Wayne T Ulozas
   Debtor
                                                   HEARING DATE: November 14, 2019
                                                   TIME: 11:00 AM
                                                   LOCATION: COURTROOM #1

   MOTION OF THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW
  YORK, AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE CWABS INC.,
    ASSET-BACKED CERTIFICATES, SERIES 2006-1FOR RELIEF FROM THE
 AUTOMATIC STAY PROVISIONS OF 11 U.S.C. § 362(A) TO PERMIT MOVANT TO
  COMMENCE OR CONTINUE FORECLOSURE PROCEEDINGS ON 161 JEREMY
                       COURT EASTON, PA 18045

         AND NOW COMES, NewRez LLC dba Shellpoint Mortgage Servicing as Servicer for
The Bank of New York Mellon FKA The Bank of New York, as Trustee for the
Certificateholders of the CWABS Inc., Asset-Backed Certificates, Series 2006-1 (“Movant”), by
and through its attorneys, Hill Wallack LLP, and respectfully represents as follows:
         1.     This Motion (the “Motion”) is filed by Movant for relief from the automatic stay
provisions of 11 U.S.C. §362(a) to permit Movant to continue its foreclosure on real property
located at 161 Jeremy Court Easton, PA 18045 (the “Mortgaged Premises”).

         2.     On or about December 23, 2005, Wayne Ulozas aka Wayne Thomas Ulozas aka
Wayne T Ulozas(“Debtor”) executed and delivered to Countrywide Home Loans a Promissory
Note (“Promissory Note”) in the principal amount of $216,000.00. A true and correct copy of
the Promissory Note is attached hereto and made a part hereof as Exhibit “A.”

         3.     To secure the obligations under the Promissory Note, Debtor granted Mortgage
Electronic Registration Systems, Inc. as nomiee for America’s Wholesale Lender (“MERS”) a
valid, enforceable, and recorded first lien and mortgage (the “Mortgage”) on the Mortgaged
Premises, all of the terms of which are incorporated herein by reference as if fully set forth at
length, which Mortgage was thereafter recorded in the Northampton County Recorder of Deeds
Office on September 19, 2006 as Instrument No. 2006054698, on Book: 2006-1 and Page:




{Y0602217; 1}
Case 18-17424-amc         Doc 22    Filed 09/30/19 Entered 09/30/19 10:04:37               Desc Main
                                    Document     Page 2 of 3



385430. A true and correct copy of the Mortgage is attached hereto and made a part hereof as
Exhibit “B.”

         4.     On January 20, 2011 an Assignment of Mortgage was executed from MERS to
The Bank of New York Mellon f/k/a The Bank of New York as Trustee for the Cerificateholders
CWABS, Inc. Asset-Backed Certificates, Series 2006-01 (“BONY”), and was recorded in the
Northampton County Office of the Recorder of Deeds on March 9, 2011 as Instrument No:
2011007268 on Book: 2011-1 and Page 54496. “A true and correct copy of the Assignment is
attached hereto and made apart hereof as Exhibit “C.”

         5.     Movant is the current mortgagee by virtue of an Assignment of Mortgage from
BONY dated March 18, 2013 and recorded in the Northampton County Office of the Recorder of
Deeds as Instrument No.2013016013 in Book: 2013-1 and Page: 121249 on May 10, 2013. A
true and correct copy of the Assignment is attached hereto and made apart hereof as Exhibit “D.”

         6.     On November 8, 2018, Debtor filed petition for relief under Chapter 13 of the
United States Bankruptcy Code.

         7.     The Debtor listed the current value of the Property in Schedule A/B in the amount
$250,000.00.

         8.     As of the Petition Date, Movant is the holder of a secured claim in the amount of
$475,944.79 with pre-petition arrears due in the amount of $280,183.18 together with additional
legal fees and costs and taxes due and payable on the Mortgaged Premises per the Proof of Claim
filed January 17, 2019.

         9.     As of August 15, 2019, the unpaid principal balance is $215,796.30.

         10.    The current monthly payment on the mortgage is $2,346.14 per the Notice of
Payment Change filed July 11, 2019.

         11.    The Debtor is currently in arrears post-petition for his failure to pay the post-
petition payment due January 1, 2019 in the amount of $2,462.87 plus post-petition payments
due February 1, 2019 through July 1, 2019 for a total of $14,334.00 plus post-petition payments




{Y0602217; 1}
Case 18-17424-amc        Doc 22    Filed 09/30/19 Entered 09/30/19 10:04:37             Desc Main
                                   Document     Page 3 of 3



due August 1, 2019 through September 1, 2019 for a total of $4,692.28 minus suspense balance
in the amount of $949.43 for a total due in the amount of $20,539.72.

         12.    Consequently, Movant is entitled to relief from the automatic stay pursuant to 11
U.S.C. § 362(d) (1) as the Debtor has no ability to confirm a Chapter 13 Plan.

         WHEREFORE, NewRez LLC dba Shellpoint Mortgage Servicing as Servicer for The
Bank of New York Mellon FKA The Bank of New York, as Trustee for the Certificateholders of
the CWABS Inc., Asset-Backed Certificates, Series 2006-1 respectfully requests that this Court
enter an Order granting relief from the automatic stay provisions of 11 U.S.C. § 362(a) to allow
Movant to proceed in its foreclosure of the Mortgaged Premises, to name the Debtors in the
foreclosure suit solely for the purpose of foreclosing their interests in the Mortgaged Premises,
and to allow Movant, or any other purchaser at the Sheriff’s Sale, to take any legal action
necessary to gain possession of the Mortgaged Premises.
                                                     Respectfully submitted,

                                                     By: /s/ Michael J. Shavel
                                                     Michael J. Shavel, Esq., Attorney ID 60554
                                                     Hill Wallack, LLP
                                                     777 Township Line Road, Suite 250
                                                     Yardley, PA 19067
                                                     Telephone 215-579-7700
                                                     Facsimile 215-579-9248
                                                     Email: mshavel@hillwallack.com




{Y0602217; 1}
